DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: The semi-colon (“;”) in line 3 of claim 1, after the word “comprising”, appears to be a typographical error. Did the Applicant intends to use a colon (“:”) instead? Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17 and 20) in the reply filed on 12/16/2021 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-20:
	The term “collectible frame” (emphasis added) as recited in claims 1-20 is a subjective term because whether the frame is collectible or not depends on the subjective opinion of a person. For example, the frame may be deemed worth collecting by a certain person and not worth collecting by another person. See Datamize, 417 F.3d at 1344-45. Accordingly, for at least the reasons above, the Examiner finds the term collectible indefinite. The Examiner suggest to the Applicant to cancel the term “collectible” to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  [Chen; Mi-Chien et al., US 20160352877 A1] in view of [Ito; Jun et al., US 20190001637 A1], [Okita; Hiroshi et al., US 20160284310 A1], [Eifuku; Naoki, US 20140084854 A1], [Gallo; Christopher J., US 20130233841 A1], [Zavoronkovs; Aleksandrs et al., US 20080068356 A1] and further in view of [Rolandi; Paolo et al., US 5999445 A].

Regarding claim 20:
	Chen discloses:
20. A framed collectible (100) [Chen: Figs.1-2: electronic device 100; ¶ 0014: “The enclosure 102 includes a base 10 which has a substantially U-shaped cross section thereby defining an accommodating recess 11, a substantially rectangular, hollow frame 30 and a front cover assembly 40”] [Chen: Figs.1-2: electronic device 100] comprising: 
a digital display assembly (102) [Chen: Fig.2: display panel 20, hollow frame 30, and/or main body 12] having: 
(a) a screen (108) [Chen: Fig.2: display panel 20] 

	
	 a frame (118) [Chen: Figs.2 and 4: enclosure 102] comprising: 
[Chen: Figs. 2 and 4:  front cover assembly 40 ] proximal to the front end (104) of the display assembly (102) [Chen: Fig.2: display panel 20; Examiner: As shown in Figs. 2 or 4, the front cover assembly is proximal to the front end of the display panel 20.];
	
	 a back plate (134) [Chen: Figs. 2 and 4: a base 10] proximal to a rear (106) of the digital display assembly (102) [Chen: Figs. 2 and 4; Examiner: As shown in Figs. 2 or 4, the base 10 is proximal to a rear of the display panel 20];
	 
However, Chen does not expressly disclose:
an intermediary mask layer (128) comprising a front side (130) and a back side (132) and patterned to cover at least a portion of the screen surface (108).
Itoh discloses:
an intermediary mask layer (128) [Itoh: Fig.10: decorative layer 3] comprising a front side (130) and a back side (132) and patterned to cover at least a portion of the screen surface (108) [Itoh: Fig.10: liquid crystal module 6; Examiner: As shown in Fig.10, the decorative layer 3 has a front side and back side and covers at least a portion of the liquid crystal module 6].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Itoh in the invention of Chen in order to yield the predictable result of making the framed collectible aesthetically more pleasing.    
	Furthermore, Chen in view of Itoh discloses:
the invention as discussed above.
	However, Chen in view of Itoh does not expressly disclose:

	Okita discloses:
(b) a display controller (114) [Okita: Figs.1-2: display Controller 5] comprising a printed circuit board [Okita: Figs.1-2: display control printed circuit board 2] having at least one processor [Okita: Fig.1-2: CPU 3] and at least one memory [Okita: Figs. 1-2: memory 4].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Okita in the invention of Chen in view of Itoh in order to yield the predictable result of controlling the screen (display panel) of Chen.
	Furthermore, Chen in view of Itoh and Okita discloses:
the invention as discussed above.
	However, Chen in view of Itoh and Okita does not expressly disclose:  
and a power source operatively connected to the display controller (114).
	Eifuku discloses:
and a power source [Eifuku: Fig.1: battery pack 20, battery cell 201, AC adapter #1 31, or AC adapter #2 33] operatively connected to the display controller (114) [Eifuku: Fig.1: display control unit 14; Examiner: As shown in Fig.1, the display control unit 14 is operatively connected to the various power sources via the bus 18].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Eifuku in the invention of Chen in view of Itoh and Okita in order to yield the predictable result of powering the display controller.   
	Furthermore, Chen in view of Ithoh, Okita and Eifuku discloses:
the invention as discussed above.
However, Chen in view of Itoh, Okita and Eifuku does not expressly disclose:
for displaying a continuously-looping playback of at least one digital video file;
a screen (108) for displaying the at least one digital video file.
Gallo discloses:
A framed collectible (100) for displaying a continuously-looping playback of at least one digital video file [Gallo: ¶ 0009: “The television/space heater combination device is configured to display an image of a burning flame on the television's screen if desired. Preferably, this is accomplished by including a continually playing video loop in the device”; ¶ 0012: “Preferably, the video loop is a continuous video loop, meaning the images are repeatedly displayed on the television screen. For example, a stored five minute video loop could be repeatedly played.”];
a screen (108) for displaying the at least one digital video file [Gallo: ¶ 0009: “The television/space heater combination device is configured to display an image of a burning flame on the television's screen if desired. Preferably, this is accomplished by including a continually playing video loop in the device”; ¶ 0012: “Preferably, the video loop is a continuous video loop, meaning the images are repeatedly displayed on the television screen. For example, a stored five minute video loop could be repeatedly played.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Gallo in the invention of Chen in view of Itoh, Okita and Eifuku in order to yield the predictable result of creating a particular ambience for viewer(s) of the framed collectible. 
Furthermore, Chen in view of Itoh, Okita, Eifuku and Gallo disclose:
the invention as discussed above.
	However, Chen in view of Itoh, Okita, Eifuku and Gallo does not expressly disclose:
least one memory that contains at least one digital video file.
Zavoronkovs discloses:
a display controller (114) [Zavoronkovs: Fig.7: display controller 32] comprising a printed circuit board having at least one processor and at least one memory [Zavoronkovs: Fig.7: memory 58] that contains at least one digital video file [Zavoronkovs: ¶ 0057: “Programs 118 may comprise an entire video clip transferred to display tray 18 and stored in memory 58”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Zavoronkovs in the invention of Chen in view of Itoh, Okita, Eifuku and Gallo in order to yield the predictable result of storing the at least one digital video file in a memory of the display controller.
Furthermore, Chen in view of Itoh, Okita, Eifuku, Gallo and Zavoronkovs disclose:
the invention as discussed above.
However, Chen in view of Itoh, Okita, Eifuku, Gallo and Zavoronkovs does not expressly disclose:
wherein the memory is factory programmed and therefore the content of the memory cannot be changed by an end user. (Emphasis added).
Rolandi discloses:
wherein the memory is factory programmed and therefore the content of the memory cannot be changed by an end user [Rolandi: (Column 2, Lines 4-8): “ Multiple levels ROMs (Read Only Memories) have also been developed which utilize special memory cells and appropriate multi-level reading arrangements. All such memories are, as is normal with ROMs, factory-programmed by the maker of the storage device and cannot later be modified by the user.”].
.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:
	The prior art does not teach or suggest either singularly or in combination the claimed, "a magnet sensor (116) proximal to the back end (106) of the display assembly (102); a display controller (114) proximal to the back side (112) of the display panel (108) and electrically connected to the display panel (108) and the magnet sensor (116)" and “wherein the processor controls the display panel (108) to play the at least one video file in a continuous loop on the display panel (108) only while an output signal from the magnet sensor (116) indicates no proximity to a magnet”, in combination with the other recited claim features.

Regarding claims 2-17:
	Claims 2-17 depend on claim 1 and are found allowable for at least the same reason as discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Bitetto; Frank W. et al., US 6975308 B1] discloses:
	“The present invention provides a picture frame for displaying digital images taken by a digital camera. The invention may be a wall mounted frame or a desk top frame. The invention includes a display, such as an active matrix display for rendering images for viewing. The invention includes an interface for manipulating images by using a graphical user interface in conjunction with an operating system. The present invention may be employed for displaying overhead projection slides for conferences, lectures and meetings. The invention includes sensors for monitoring conditions in areas around the frame. The frame includes floppy disk and CD/DVD drives for transferring data to a memory of the frame. The memory of the frame is used to store images and may select images according to a program or list”, as recited in the abstract.

[Finnegan; Dean, US 20080247127 A1] discloses:
	“A digital media apparatus includes display provided in a display housing, the housing having a front portion and a rear portion, and including a mounting region defined at an edge of the housing. A first frame element may be mounted to the display housing by passing the rear portion of the housing through an opening in the first frame element to allow the element to engage the mounting region. A second frame element may be mounted to the display housing by passing a front portion of the display housing into a cavity in the frame element and securing the element to the housing by a fastener”, as recited in the abstract.

[Frankel; Charles H. et al., US 20090219245 A1] discloses:
	“A method, apparatus and system for display of digital images that provides for duplicate file detection, dynamic simultaneous and sequential display of multiple images, user modifiable image display sequences, operating mode transition based upon motion sensing and automatic and selective transfer of images from external devices without requiring user or other human intervention”, as recited in the abstract.

[Miller; Michael Robert et al., US 20200241825 A1] discloses:
	“There is provided a custom display for high resolution 4k and greater art, video, and digital displays in several different capacities and monitor configurations. This is controlled via an app that can reside on smart phone, tablet, laptop, or desktop computer. Dependent on the monitor configuration and content we can display this in over 4k quality for an unparalleled user experience”, as recited in the abstract.





	






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623